 



Exhibit 10(viii)
THE JEFFERSON PILOT FINANCIAL
SEPARATION PAY PLAN
Purpose and Interpretation: The enactment of Section 409A of the Internal
Revenue Code of 1984, as amended, and the September 29, 2005 release of Proposed
Treasury Regulations §1.409A-1 through §1.409A-6, prevents the Executive Change
in Control Severance Plan (the “Executive Plan”) and the Officer Severance Plan
in the Event of a Change in Control (the “Officer Plan”) from operating as
intended. In order to comply with the proposed regulations, Jefferson-Pilot
Corporation, on behalf of itself and all of its subsidiaries (individually or
collectively, the “Company”) revises the current programs, as previously
approved by the Compensation Committee of the Board of Directors, and adopts
this Separation Pay Plan (the “Plan”).
The following capitalized terms shall have the same meaning as used and/or
defined in the Executive Plan: (i) Benefit Plans, (ii) Cause, (iii) Change in
Control, (iv) Executive, and (v) Good Reason. This Plan is intended to represent
a “separation pay plan” as defined in Proposed Treas. Regs. §1.409A-1(b)(9), and
all provisions of this Plan should be interpreted consistent with this intent.
It is intended that the phrase “who is terminated without cause or whose
position is eliminated” is equivalent to the phrase “actual involuntary
separation from service” set forth in Proposed Treas. Regs.
§1.409A-1(b)(9)(iii)). No Executive shall be eligible for benefits under this
Plan if the Executive’s employment was terminated by the Executive under the
“Good Reason” provisions of the Executive Plan.
Eligibility: All officers of the Company shall be eligible Participants, with
the exception of the Company’s Chief Executive Officer, or any other officer
that has an employment contract that provides severance payments. This Plan
shall provide an eligible Participant with separation pay if the Participant’s
employment is terminated by the Company without Cause, or his or her position is
eliminated by the Company, within a two year period following a Change in
Control.
Limitation on Benefits: The amount of separation pay provided by this Plan may
not exceed two times the lesser of (i) the sum of the Participant’s annual
compensation (as defined in Treas. Regs. §1.415-1(d)(2)); or (ii) the maximum
amount that may be taken into account under a qualified plan pursuant to IRC
§401(a)(17); provided that the dollar amounts for (i) and (ii) are for services
provided to the Company as an employee for the calendar year preceding the
calendar year in which the Participant has a separation from service from the
Company.
In all events, no amount of separation pay may be paid later than December 31 of
the second calendar year following the calendar year in which occurs the
separation from service.

E-4



--------------------------------------------------------------------------------



 



The Company may, in its discretion, provide separation pay benefits to an
officer in excess of the six month, nine month and one year guidelines set forth
below. In order to be provided by this Plan, any such additional award must
comply with the overall limitations set forth above, and otherwise comply with
the definition of a “separation pay plan” set forth in Proposed Treas. Regs.
§1.409A-1(b)(9).
Benefit Schedule: Each eligible participant who is terminated without Cause or
whose position is eliminated by the Company within a two year period following a
Change in Control is, subject to the above overall limits, eligible for
separation pay as the following multiple of the eligible Participant’s base
salary as of the date of termination:

         
 
  Senior Vice President
Vice President
Assistant Vice President   One year
Nine months
Six months

A Participant, upon being notified that he or she will be receiving benefits
under this Plan may elect either (i) to receive a lump-sum payment of the
separation pay, or (ii) agree to remain on the regular payroll and receive the
separation payments as salary continuation payments. In the event the
participant elects to remain on the payroll, he or she agrees to provide
occasional consulting services to assist in the transition following the change
in control.
Coordination With Other Plans: No Participant electing to remain on the payroll
will be eligible to contribute to the Company’s 401(k) plan, nor be eligible to
accrue additional vacation or sick leave. Any benefits provided under this
Separation Pay Plan shall reduce, dollar for dollar, any benefits payable under
the Executive Plan or the Officer Plan. In addition, all benefits under this
Plan will reduce, dollar for dollar, any benefits otherwise payable as severance
benefits under the Company’s employee handbook. Except as expressly provided in
this paragraph, (i) this Plan does not amend or otherwise modify the provisions
of any of the Benefit Plans of the Company, and (ii) all issues related to
continued participation or the accrual of benefits under any of the Company’s
Benefit Plans shall be determined in accordance with the terms and provisions of
each Benefit Plan, and the Company’s practices and procedures in effect prior to
the Change in Control.
Following approval of the Compensation Committee of the Board of Directors, this
Plan is adopted on, and effective as of, February 13, 2006.
E-5